          Case 3:20-cv-00120-VAB Document 1 Filed 01/27/20 Page 1 of 12



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


CELlO ROMAN,                                        )     CIVIL ACTION NO.
     Plaintiff                                      )
v.

THE HARTFORD AUTO GROUP, INC. U/b/a                 )
MAC MITSUBISHI and                                  )
CREDIT ACCEPTANCE CORPORATION                       )
     Defendants                                     )
                                                   )      JANUARY 27, 2020


                                          COMPLAINT

                                      I. INTRODUCTION

       This is a suit brought by a consumer regarding the purchase and sale of a motor

vehicle pursuant to a retail installment sales contract. Plaintiff brings this action to

recover actual damages, statutory damages, punitive damages, and reasonable

attorney’s fees and costs from Defendant The Hartford Auto Group, Inc. U/b/a Mac

Mitsubishi (“HAG”). The Plaintiff claims that HAG violated the federal Truth in Lending

Act (“TILA”), 15 U.S.C.   §   1601 etseq. (“TILA”), Conn. Gen. Stat.   §   52-565, the

Connecticut Retail Installment Sales Finance Act, Conn. Gen. Stat.         § 36a-770 etseq.
(“RISFA”), and the Connecticut Unfair Trade Practices Act, Conn. Gen. Stat.         § 42-1 lOa
et seq. (“CUTPA”), in the sale of the vehicle to Plaintiff. Plaintiff asserts claims against

the finance company, Credit Acceptance Corporation (“CAC”), for benefiffing from the

forged instrument and as assignee of the retail installment sales contract.




                                               1
            Case 3:20-cv-00120-VAB Document 1 Filed 01/27/20 Page 2 of 12




                                            II. PARTIES

       1.      Plaintiff, Cello Roman (“Plaintiff”), is a natural person residing in Hartford,

Connecticut.

       2.      Defendant HAG is a Connecticut corporation that operates a used car

dealership in Hartford, Connecticut.

       3.      Defendant Credit Acceptance Corporation (“CAC”) is a Michigan

corporation with a principal place of business in that state, and it is a finance company

that accepts assignment of retail installment sales contracts.


                                      III. JURISDICTION

       4.      Jurisdiction in this court is proper pursuant to 15 U.S.C.   §   1640(e).

Supplemental jurisdiction exists for the state law claims pursuant to 28 U.S.C.       §    1367.

       5.      This court has jurisdiction over HAG because it is organized under the

laws of the state of Connecticut and it regularly conducts business in this state.

       6.      This court has jurisdiction over CAC because it regularly conducts

business in this state.

       7.      Venue in this court is proper because the Plaintiff resides in Connecticut

and the claims involve a transaction that occurred in Connecticut.


                               IV. FACTUAL ALLEGATIONS

       8.      Plaintiff is a Latinx man.

       9.      The practice of car dealerships setting disadvantageous pricing and credit

terms for racial minorities, women, and the young and old has been extensively studied



                                                2
             Case 3:20-cv-00120-VAB Document 1 Filed 01/27/20 Page 3 of 12



and persists within the industry even when dealerships undertake the conduct without

explicit animus. See Race and Gender Discrimination in Bargaining for a New Car; Ian

Ayres and Peter Siegelman, The American Economic Review, Vol. 85, No. 3. (Jun.,

1995), pp. 304-321; Imperfect Competition in Auto Lending: Subjective Markup, Racial

Disparity, and Class Action Litigation, Mark A. Cohen, The Journal of Law and

Economics Vol. 8, No. 1 (2012), pp. 21-58.

        10.     Research suggests that the dealerships’ disparate treatment of women

and racial minorities may be caused by dealers’ statistical inferences about consumers’

reservation prices.

       11.      HAG engages in sales tactics wherein it targets women, racial or ethnic

minorities, elderly persons and young people for discrimination with respect to the

extension of credit and the setting of credit terms.

       12.      HAG is a “creditor” as that term is defined by the Equal Credit Opportunity

Act (“ECOA”). See 12 C.F.R.     §   1002.2(l); Tyson v. Sterling Rental, Inc., 836 F.3d 571,

578 (6th Cir. 2016).

       13.      HAG regularly participates in the credit decision through setting the terms

of credit by, inter alia, setting the price of the vehicle, selecting which vehicle to sell,

deciding whether or not to extend credit to customers for certain vehicles, and selecting

the price for add-ons associated with the transaction.

       14.      On information and belief, HAG also sets the interest rate for some or all

of the vehicles it sells within limits prescribed by assignees.

       15.      HAG’s business practice is to “size up” customers and, for those

perceived as vulnerable and gullible (known or previously known internally at HAG as




                                                3
          Case 3:20-cv-00120-VAB Document 1 Filed 01/27/20 Page 4 of 12



“ducks”, as in the colloquialism “sitting ducks”), to charge them higher prices (relative to

sophisticated buyers, or individuals it perceives to be sophisticated buyers), and to

“pack” their contracts with extras of little value compared to their cost.

       16.     HAG determines whether or not a customer is a “duck”, in part, on the

basis of whether or not a customer is a member of a protected class, such as a woman

or a member of a racial or ethnic minority.

       17.     HAG refers or has referred to buyers who appear sophisticated and

informed, including many middle-aged, white men, as “beaters” and it does not attempt

to take advantage of them with the above described sales tactics.

       18.    HAG refers or has referred to Indian-American customers as “dots”,

presumably in reference to the Bindi worn by some Hindu and Jam women. When

Indian-American customers come to HAG, the sales staff pretends to be busy and

ignores them because of their perception that they are sophisticated customers and

HAG will not be able to take advantage of them.

       19.    HAG refers or has referred to Asian-American customers as “chinks”, in

reference to the slur used against Asian-Americans. HAG’s tactic with Asian-American

customers is or was to increase the price of the vehicle, but then add digits associated

with luck in Chinese numerology in order to entice the customer into the purchase.

       20.    When HAG determines a customer to be a “duck”, one frequently utilized

tactic is to show that customer a single vehicle or very narrow group of vehicles on its

lot and tell them that this is the only vehicle for which they are “approved”, “qualified”, or

that it is the only vehicle available for them to purchase.




                                              4
             Case 3:20-cv-00120-VAB Document 1 Filed 01/27/20 Page 5 of 12



           21.   HAG uses this tactic, because it allows it to off-load undesirable vehicles

to “ducks”, usually at prices far above their value.

           22.   HAG will not permit that customer to apply for credit for other vehicles on

the lot.

           23.   It is the practice of HAG, when dealing with “ducks”, to base the asking

price for vehicles not upon the Manufacturer’s Suggested Retail Price (“MSRP”), fair

market in the National Auto Dealers Association (“NADA”) guide or advertised price, but

upon the maximum amount or nearly maximum amount for which a customer is

approved for credit to purchase a vehicle. It often removes all window stickers from the

vehicle so that the customer has no idea what the advertised price or MSRP is for the

Vehicle.


           24.   Members of protected classes are considerably more likely to be

characterized as “ducks” by HAG than the general public and, consequently, members

of the protected classes are sold vehicles with grossly inflated prices and with financing

arrangements obtained through fraud.

       25.       Before October 19, 2019, Plaintiff was interested in purchasing a used

truck and visited HAG’s website, where he filled out a form that indicated that he was

“approved” for financing at a rate of up to $500/month.

       26.       Although he had ostensibly been approved for monthly payments of up to

$500, Plaintiff believed that payments of that amount were outside of his budget and too

expensive.

       27.       Shortly after completing the credit application on HAG’s website, a HAG

representative who identified herself as “Chloe” telephoned Plaintiff.



                                               5
             Case 3:20-cv-00120-VAB Document 1 Filed 01/27/20 Page 6 of 12



       28.        Chloe convinced Plaintiff to come to HAG, where she showed him a used

2018 truck.

       29.        Chloe told him that this vehicle was in his price range, and Plaintiff was

interested in that vehicle, but Chloe later advised that she was unable to find a finance

company that would extend him credit for that truck.

       30.        Plaintiff then spoke with another salesperson named Leo Kosikas

(“Kosikas”), who told Plaintiff that a GMC Sierra had just entered the inventory of

another HAG affiliate, Saybrook Buick GMC, in Old Saybrook, Connecticut.

       31.      Kosikas showed Plaintiff an internet advertisement of a 2004 GMC Sierra

(the “Vehicle”). The cash price of the Vehicle was $5,995.

       32.      The Vehicle was in Plaintiff’s price range, so he inquired about whether it

had rust and its overall condition. Kosikas assured him that the Vehicle was in good

condition, and Plaintiff was interested in the Vehicle.

       33.      Kosikas created a sense of urgency and told Plaintiff that if he did not

commit to the Vehicle soon, he might lose it.

       34.      Plaintiff agreed to purchase the Vehicle, and he was presented with

certain contract documents to sign at HAG’s dealership in Hartford.

       35.      Plaintiff only signed physical paper, and he did not electronically execute

any documents.

       36.      Kosikas then drove Plaintiff to the Old Saybrook location to take delivery

of the Vehicle.

       37.      Unbeknownst to Plaintiff, Kosikas increased the cash price of the Vehicle

from the advertised price of $5,995 to $9,100.




                                                6
          Case 3:20-cv-00120-VAB Document 1 Filed 01/27/20 Page 7 of 12



        38.    On information and belief, HAG increased the price because it sought to

charge the highest possible price based upon the amount of credit Plaintiff was

approved.

        39.    On information and belief, HAG also increased the price, because

discount finance companies, such as CAC, charge a fee or otherwise delay

compensation when taking assignment of subprime or non-prime retail installment sales

contract, and CAC did so here.

        40.    Plaintiff was not provided with a copy of the Connecticut Department of

Motor Vehicles Form K-208 evidencing the results of the mandatory safety inspection.

        41.    Plaintiff paid a down payment and financed the remaining balance

pursuant to a retail installment sales contract (the “Signed Contract”).

        42.    HAG, however, did not assign the physical retail installment contract that

Plaintiff signed. Instead, it forged Plaintiff’s digital signature on a different contract (the

“Forged Contract”) that was assigned to CAC.

        43.   The Forged Contract has different Truth in Lending Act Disclosures

(“TILA”) than the Signed Contract and a different schedule of payments.

        44.   Plaintiff was not provided with a copy of the Forged Contract by HAG.

        45.   Confused as to why he had a different due date for his monthly payments

to CAC on his statement than on the Signed Contract, Plaintiff requested the installment

contract that CAC possessed and was given the Forged Contract in mid November

2019.




                                               7
            Case 3:20-cv-00120-VAB Document 1 Filed 01/27/20 Page 8 of 12



       46.     On or about December 9, 2019, Plaintiff informed CAC that it possessed a

forged instrument. CAC signed for the certified letter informing it of this information on

December 12, 2019.

       47.     CAC has not responded to Plaintiff’s letter and has continued to benefit

from the forged instrument.

       48.     The amount of the increased price attributed to CAC’s discount fee was

not disclosed as part of the finance charge in either the Signed Contract or the Forged

Contract.


                                   V. CAUSES OF ACTION

                              A.     TRUTH IN LENDING ACT

      49.      HAG violated TILA, because it failed to provide Plaintiff with any of the

disclosures required by 15 U.S.C.    §   1638, because it failed to provide Plaintiff with a

copy of the Forged Contract and did not otherwise provide him with the necessary

disclosures of the terms of the Forged Contract.

      50.      Additionally, HAG further violated TILA because the truth in lending

disclosures on the Signed Contract were not accurate.

      51.      Additionally, HAG further violated lILA because the increase to the cash

price due to the discount charge should have been disclosed as part of the finance

charge but was instead included as part of the amount financed.

      52.      For HAG’s lILA violations, it is liable to Plaintiff for actual damages, plus

additional damages of $2,000, attorney’s fees and costs.




                                                $
               Case 3:20-cv-00120-VAB Document 1 Filed 01/27/20 Page 9 of 12



                                     B.     CIVIL FORGERY

         53.      HAG assigned the Contract to CAC with Plaintiff’s unauthorized electronic

signature.

         54.      HAG has falsely made, altered, forged, or counterfeited the document and

knowingly presented it as genuine to CAC, and it is liable to Plaintiff for double his

damages pursuant to Conn. Gen. Stat.        § 52-565.

          C.       CONNECTICUT RETAIL INSTALLMENT SALES FINANCE ACT

         55.      HAG violated RISFA, Conn. Gen. Stat.    § 36a-770 et seq.   by not securing

Plaintiff’s signature on the Forged Contract and by not providing him with a copy.

         56.      HAG’s violations of RISFA were willful within the meaning of Conn. Gen.

Stat.   § 36a-786.
         57.      CAC, after it had knowledge of the violations of RISFA, has retained the

benefits, proceeds, profits, or advantages from the violation or otherwise has ratified the

violation.

         58.      Plaintiff is entitled to an order that CAC and HAG are barred from

recovering any finance, delinquency, or collection charge on the Forged Contract

pursuant to Conn. Gen. Stat.      § 36a-786.


                         D.     EQUAL CREDIT OPPORTUNITY ACT

         59.      HAG violated the Equal Credit Opportunity Act (“ECOA”) by charging

Plaintiff a price based upon the maximum, or nearly maximum, amount for which

Plaintiff was approved for credit instead of the fair market value of the Vehicle.




                                                9
         Case 3:20-cv-00120-VAB Document 1 Filed 01/27/20 Page 10 of 12



       60.       HAG discriminated against Plaintiff as that term is defined by 14 C.F.R.      §
1002(n), “treat[ingJ an applicant less favorably than other applicants.”

       61.       But for Plaintiff’s ethnicity, HAG would not have extended credit under

these patently disadvantageous terms.

       62.       The acts complained herein were done by HAG intentionally, purposefully

and/or in reckless disregard of Plaintiff’s rights.

       63.       HAG is liable to Plaintiff for actual damages, punitive damages up to

$10,000, attorney’s fees and costs.

       64.      CAC is liable to Plaintiff as assignee pursuant to Conn. Gen. Stat.    § 52-
572g and the terms of the Contract.


                 E.     CONNECTICUT UNFAIR TRADE PRACTICES ACT

       65.      HAG’s actions as alleged above also violated CUTPA.

       66.      Specifically, HAG’s violated CUTPA through:

             a. Its business practice of unfairly targeting racial and ethnic minorities;

             b. HAG’s refusal and failure to sell the Vehicle for the advertised price is a

                perse violation of CUTPA pursuant to Conn. Agency Reg.         § 42-ilOb-
                28(b)(1).

             c. HAG’s failure to provide Plaintiff with a copy of the K-208 form in violation

                of Conn. Gen. Stat.   §   14-62(g), a perse CUTPA violation by operation of

                Conn. Agency Reg.     § 42-11 Ob-28(b)(23);
             d. HAG’s forgery of Plaintiff’s signature; and

             e. HAG’s TILA, ECQA and RISFA violations.




                                                 10
          Case 3:20-cv-00120-VAB Document 1 Filed 01/27/20 Page 11 of 12



         67.     CAC also violated CUTPA through its violation of RISFA and its failure to

take action after being informed that it held a forged instrument.

         68.     As a result of HAG’s conduct, Plaintiff suffered an ascertainable loss,

including but not limited to that he overpaid for the Vehicle, he is making payments on a

forged instrument, and was unable to make meaningful comparison of the terms of

credit

         69.     Plaintiff is entitled to actual damages of the amounts paid under the

contract, punitive damages, and attorney’s fees.

         70.     CAC is liable for HAG’s CUTPA violations as assignee pursuant to Conn.

Gen. Stat.     § 52-572g   and the terms of the Contract.




                                                11
        Case 3:20-cv-00120-VAB Document 1 Filed 01/27/20 Page 12 of 12




       Wherefore, Plaintiff claims actual damages, double damages, TILA statutory

damages of $2,000, punitive damages, statutory punitive damages of $10,000,

attorney’s fees and costs, and an order that there is no finance charge collectible under

the contract. Plaintiff also seeks an order providing a refund of all interest payments

made since CAC was informed of the forgery.


                                   PLAINTIFF, CELlO ROMAN




                                         Brendan L. Mahoney (ct29839)
                                         Consumer Law Group, LLC
                                         35 Cold Spring Rd. Suite 512
                                         Rocky Hill, CT 06067
                                         Tel. (860) 571-0408
                                         Fax. (860) 571-7457
                                         dblinn @consumerlawgroup.com
                                         bmahoney @ consumerlawgroup.com




                                            12
